                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


MICHAEL R. MILLER,                        : Case No. 3:20-cv-327
                                          :
       Plaintiff,                         : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint Motion

to Remand. (Doc. #11). The parties agree that the Commissioner’s decision should be

reversed, and this matter remanded to the Commissioner pursuant to Sentence Four of

Section 205 of the Social Security Act, 42 U.S.C. § 405(g) for further administrative

proceedings. The parties further agree that judgment should be entered in Plaintiff’s favor.

Upon remand, the Appeals Council will vacate all findings in the Administrative Law

Judge’s decision. The Commissioner will develop the administrative record as necessary

to determine whether Plaintiff is disabled within the meaning of the Social Security Act,

hold a new hearing, and then issue a new decision.

                       IT IS THEREFORE ORDERED THAT:

       1. The parties’ Joint Motion to Remand (Doc. #11) is ACCEPTED;
        2. The Clerk of Court is directed to enter Judgment in Plaintiff’s favor under Fed.
           R. Civ. P. 58;

        3. This matter is REMANDED to the Social Security Administration, pursuant to
           Sentence Four of 42 U.S.C. § 405(g), for further consideration consistent with
           this Decision and Entry and the parties’ motion; and

        4. The case is terminated on the docket of this Court.

        IT IS SO ORDERED.

Date:    May 18, 2021                                            *s/Thomas M. Rose
                                                            Thomas M. Rose
                                                            United States District Judge




                                             2
